Citation Nr: 0018407	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left foot disability 
including residuals of a fracture of the left arch.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had verified active service from May 1944 to 
August 1945 and from May 1951 to January 1953.

A historical review of the record shows that in a rating 
decision of February 12, 1996, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, denied 
entitlement to service connection for bilateral hearing loss 
with tinnitus, shell fragment wound of the left hand and left 
leg, residuals of fracture of left arch and post-traumatic 
stress disorder (PTSD).  On February 16, 1996 the veteran 
filed a notice of disagree (NOD) to the denial of his claim 
of entitlement to service connection for PTSD.  Official 
notification of the February 1996 rating decision was given 
to the veteran on February 20, 1996, along with his appellate 
rights.

Also on February 20, 1996, a statement of the case (SOC) was 
provided to the veteran and his representative at that time, 
Veterans of Foreign Wars of the United States (VFW) with 
instructions on completing his appeal by filing a timely 
substantive appeal within 60 days from the SOC cover letter 
or within the one year period from the date of the letter 
notifying him of the action being appealed.

A substantive appeal (VA Form 9) received on January 9, 1997 
solely addressed issues of service connection for bilateral 
hearing loss with tinnitus, shell fragment wound of the left 
hand and left leg, residuals of fracture of left arch denied 
earlier by the RO in February 1996.  Such document was 
construed as an NOD with respect to such issues.  

On September 4, 1997, a separate SOC with respect to the 
added issues was provided to the veteran and his 
representative, VFW, with instruction on completing his 
appeal by filing a timely substantive appeal.  A substantive 
appeal with respect to the added issues only, was received by 
the RO on October 9, 1997.

A VA Form 1-646, Statement of Accredited Representative in 
Appealed Case, dated in March 1998 listed the issue on appeal 
as entitlement to service connection for bilateral hearing 
loss with tinnitus, shell fragment wound of the left hand and 
left leg, residuals of fracture of left arch and PTSD.

A VA Form 8, Certification of Appeal listed the issues on 
appeal as entitlement to service connection for bilateral 
hearing loss with tinnitus, shell fragment wound of the left 
hand and left leg, residuals of a fracture of the left arch 
and PTSD stemming from the February 1996 RO rating decision.

An informal hearing presentation by the VFW in April 1998, 
listed the issues being  appealed as entitlement to service 
connection for bilateral hearing loss with tinnitus, shell 
fragment wound of the left hand and left leg and residuals of 
fracture of left arch.  It was noted by the veteran's 
representative at that time that a substantive appeal had 
been filed only with respect to such issues.  

In June 1998, the Board remanded this case to the RO to 
schedule the veteran for a Travel Board hearing.  The issues 
listed on the Board's title page prematurely included 
entitlement to service connection for PTSD.

A hearing was held in Boise, Idaho in October 1998, before 
Holly E. Moehlmann, a member of the Board who was designated 
by the Acting Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7102(b) (West 1991) and who will render the 
determination in this case.  At that time, the issue of 
entitlement to service connection for tinnitus was formally 
withdrawn from appellate consideration.  No testimony was 
given with respect to the issue of entitlement to service 
connection for PTSD.  Rather, it was essentially noted by the 
veteran and his representative that the stated issues for 
appellate consideration were the issues of entitlement to 
service connection for bilateral hearing loss, shell fragment 
wound of the left hand and left leg and residuals of fracture 
of left arch.  

The record lacks a completed substantive appeal with respect 
to the issue of entitlement to service connection for PTSD 
meeting the criteria under 38 U.S.C.A. §38 C.F.R. §§ 20.200, 
20.202, 20.203, 20.300 and 20.302(b).  Neither the veteran 
nor his representative have contended otherwise.

In March 1999, the Board denied the claims of entitlement to 
service connection for bilateral hearing loss, shell fragment 
wound of the left hand and left leg and residuals of fracture 
of left arch. 

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  While the case was pending at 
the Court the VA Office of the General Counsel and the 
veteran's newly appointed representative, Keith D. Snyder, 
Attorney at Law, filed a joint motion in November 1999 
requesting that the Court vacate the March 1999 decision of 
the Board in part, dismissing the issues of entitlement to 
service connection for bilateral hearing loss and shell 
fragment wound of the left hand and left leg and vacating the 
Board's decision on the issue of residuals of fracture of 
left arch.  The joint motion appears to have affirmed the 
Board's finding that the claim of entitlement to service 
connection for residuals of fracture of left arch is well-
grounded.  The Court granted the request in November 1999 and 
remanded the case to the Board for compliance with the 
directives that were specified by the Court.  

By letter dated January 20, 2000, the Board notified the 
veteran that he may submit additional argument and evidence 
in support of his appeal within 90 days of the letter date.  
No additional evidence was submitted.  Accordingly, the case 
is ready for appellate consideration.  

The Board notes that the record contains information given by 
the veteran at a 1995 VA examination and at his travel board 
hearing suggesting a possible intent to raise the issues of 
entitlement to service connection for disabilities of the 
right upper arm and shoulder and of the right knee and foot 
which he attributed to service.  Should he wish to claim 
service connection for the disabilities, he should so inform 
the RO.  Such issues have been neither procedurally prepared 
nor certified for appellate review, and the Board has no 
jurisdiction to consider them.


FINDINGS OF FACT

1.  Any credible left foot/arch injury present during service 
was not more than an acute and transitory event and 
completely resolved therein and without underlying 
identifiable chronic residuals objectively demonstrated on 
examination at separation from service.

2.  There is no competent medical evidence supporting an 
etiologic relationship or link between any present left 
foot/arch abnormality including hallux valgus deformity with 
degenerative changes as first objectively demonstrated more 
than 40 years following final separation from active duty 
with any incident in service or chronic residuals.


CONCLUSION OF LAW

A chronic left foot disorder including residuals of a 
fracture of the left arch was not incurred in or aggravated 
during wartime service nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b)(1), 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303(b)(d), 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had verified active service from May 1944 to 
August 1945 and from May 1951 to January 1953.

The veteran's service medical records for his first period of 
active duty are silent for any complaint or finding of a left 
foot/arch abnormality, however classified.  On a report of a 
physical examination in July 1945, for purposes of separation 
from active duty, the veteran denied a medical history of 
various unrelated problems along with any joint disability.  
There was no mention of a medical history of a left foot/arch 
injury in service.  Clinical evaluations of the left foot 
including bones, joints, muscles and skin were normal.  

Information from the National Personnel Records Center 
indicates that the veteran's service medical records for the 
veteran's second period of service were probably destroyed by 
a fire at the center in 1973.  The record shows that attempts 
to obtain the veteran's service medical records regarding his 
second period of active duty have been generally unsuccessful 
except for a report of a physical examination in September 
1951.  The physical examination report shows a normal 
clinical evaluation of the left foot.  No entry was made 
under significant or interval history or summary of defects 
and diagnoses.  

Information received from the Office of Surgeon General, 
Department of the Army, solely disclosed that the veteran was 
hospitalized in February 1945 for treatment of acute 
nasopharyngitis.  

The DD-214 from the veteran's World War II service indicated 
that he was awarded the Air Medal with Five Oak Leaf Clusters 
and that he had not received any wounds in action.  His 
military occupational specialty was that of a pilot of a four 
engine bombardment aircraft.  His DD-214 from his Korean 
Service indicated that he was awarded the Air Medal with Five 
Oak Leaf Clusters, the Distinguished Flying Cross, and the 
Purple Heart.  It was also noted that he did not receive any 
wounds as a result of action with enemy forces.

Shortly following separation from both periods of active duty 
the veteran was noted to have filed applications solely for 
dental treatment. 

In May 1995, the veteran first filed a VA Form 21-526, 
Veterans' Application for Compensation or Pension, claiming 
entitlement to service connection for residuals of a fracture 
of the left arch.  

In June 1995, the RO informed the veteran of the pertinent 
evidence needed to support his claim.  Specifically, he was 
requested to provide the dates and places he was treated in 
the military for his left foot/arch fracture as well as the 
dates and places of treatment for left foot/arch fracture 
following separation from active duty.

In a statement dated in August 1995, the veteran noted that 
he had not received any treatment for the claimed "condition 
of scars."

A November 1995 VA general medical examination shows that 
attention was requested with respect to identification of a 
fracture of the left foot.  It was noted as history that the 
veteran served in the Air Force during World War II and again 
during the Korean Conflict.  In World War II, he was a pilot 
of a B-17 Bomber that was hit with a German anti-aircraft 
shell killing two crew members and wounding the veteran and 
other crew members.  He was able to get the plane back to 
England for a crash landing.  It was noted that the veteran 
received a Purple Heart and a Distinguished Flying Cross for 
that specific mission.  

The examiner noted that the veteran's claims file did not 
show these awards but the veteran showed the examiner Air 
Force documents which showed that as well as his Korean war 
service.  It was indicated that the veteran reported as 
history that in a crash landing in service he fractured his 
right tibia and right foot as well as incurred superficial 
lacerations of the right arm and abrasion of the left index 
finger with avulsion of some tissue.  He noted being 
hospitalized for 6.5 weeks after the landing and then 
subsequently went back to flying status and flew a total of 
35 missions.

With respect to his left lower extremity the veteran noted 
that his foot fractures continued to give him difficulty.  He 
had to wear a 1.5 size-larger shoe on the left to accommodate 
the larger size secondary to the fracture.  He had difficulty 
bending the foot and was unable to get up on his toes.  It 
was noted that the veteran worked as a commercial banker 
following discharge from the Air Force.  He had managed a 
branch bank.  He currently had a small eight-acre ranch with 
12 cows, 3 horses and cats and dogs.  In the summertime he 
was still able to work moving hay bales and moving irrigation 
pipes.  It was noted that the veteran was born in December 
1922.

On objective examination of the left foot a marked hallux 
valgus-type deformity with marked increase in the width of 
the forefoot was noted.  ("Hallux valgus" is angulation of 
the great toe away from the midline of the body (toward the 
other toes) and can be caused by bunions, Dorland's 
Illustrated Medical Dictionary 244, 729 (27th ed. 1988).  
Verdon v. Brown, 8 Vet. App. 529, 530 (1996).)  An X-ray 
study of the left foot revealed severe degenerative changes 
of the first metatarsophalangeal joint with medial 
translocation of the phalanges and prominent hallux valgus 
deformity.  Also noted were degenerative changes at the base 
of the first metatarsal.  No acute fracture was demonstrated.  
Pertinent diagnosis was fracture of the left "leg foot" 
with disability noted.  

The veteran testified at a travel board hearing in October 
1998.  A copy of the hearing transcript is on file.  The 
representative stressed that the veteran had been awarded the 
Purple Heart, the Distinguished Flying Cross, and Oak Leaf 
Clusters on Air Medals and presented a wall plaque to the 
hearing chairman with the original medals.  The veteran noted 
that all of these medals were presented for his combat 
flights over Germany.  He testified it was during the Dresden 
Raid in March 1945 his plane was hit and he suffered shrapnel 
wound to the right upper arm and right knee.  He also 
indicated that he incurred a fracture of the left foot when 
the plane crashed.  He indicated that the rudder pedal broke 
every bone across his left forefoot in the crash landing.  He 
also noted his foot was crushed.  He noted his foot had large 
scars as shown.  He noted that he underwent surgery for this 
and a pin was placed in his big toe at a dispensary in 
England.  He stated that he did not fracture his left leg.  
He noted that despite having a crushed foot injury that was 
painful he was shortly thereafter returned to flying the rest 
of his missions because of the shortage of planes and pilots.  
The veteran noted that his left foot condition hurt in cold 
weather but that he had no difficulty with it in getting his 
FAA license or in Korea.  He noted that no attention was ever 
given to it.  

He noted that he waited until the mid 1990's to file a claim 
for compensation benefits because he never had any problems.  
He noted that he never had treatment for his foot condition.  
He noted after service he made good money working.  He 
retired in 1979.  He noted that after talking to some 
individuals he filed his claim for compensation benefits.  At 
the hearing he also referred to shrapnel wounds of the right 
upper arm and right knee with scar.  

The representative stressed that the provisions of 
38 U.S.C.A. § 1154 were for application and that service 
connection should be awarded despite the absence of service 
medical records disclosing treatment for the claimed 
disabilities.  At the hearing, documentation was received 
disclosing the awards of Oak Leaf Clusters to the Air Medal 
and that the veteran had flown 35 combat sorties, including 
Dresden in March 1945.  One document dated in February 1945 
indicated awards of the Oak Leaf Cluster to the Air Medal and 
award of the Purple Heart Medal.  Only the award of the Oak 
Leaf Clusters was described.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

If the disability is arthritis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted. 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999); Collette v. 
Brown, 82nd F.3d, 389 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Preliminary Matters

The joint motion granted by the Court in November 1999 
appears to have affirmed the Board's finding in March 1999 
that the veteran's claim of entitlement to service connection 
for a left foot disability claimed as residuals of a fracture 
of the left arch is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  In this regard, the Board notes that the veteran 
primarily argues that he incurred a left foot/arch fracture 
and crush injury during his first period of active duty.  He 
notes that he had no associated left foot treatment during 
his second period of service.  A variety of medical records 
have been associated with the veteran's claims folder.  These 
records include the available service medical records 
regarding his first period of active duty.  

Aside from a report of a physical examination in September 
1951, the veteran's service medical records regarding his 
second period of active duty are unavailable, in that such 
records were apparently destroyed in a fire at the National 
Personnel Records Center.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Information from the 
Office of Surgeon General (SGO), Department of the Army has 
been obtained for consideration of the veteran's claim.  

In June 1995, the RO informed the veteran of the pertinent 
evidence needed to support his claim.  His reply reflected 
that he had not received any relevant treatment for his 
claimed left foot/arch disability.  Moreover, as recently as 
January 2000, he was afforded another opportunity to submit 
any additional argument and evidence in support of his claim.  
No response was received. 

Since there is no indication that there are pertinent 
outstanding records which the RO has not attempted to obtain, 
no further assistance to the veteran is required to comply 
with the duty to assist him as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).


Analysis

At the outset, the Board points out that any discrepancies in 
the record regarding the veteran's earlier claims of 
entitlement to service connection for shell fragment wounds 
of the left hand and left leg that were denied by the Board 
in March 1999 will not be addressed at this time as the 
appeal as to the issues was dismissed by the Court in 
November 1999.

The Board notes that the mainstay of the veteran's argument 
is that as a result of a crash landing in March 1945, he 
incurred a crush/fracture injury of the left foot requiring 
invasive surgery with placement of a pin in his big toe. 

The Board recognizes that the veteran without question 
rendered difficult and honorable combat service and his award 
of the Purple Heart shows some wound was incurred in service.  
Moreover, the diagnosis of residuals of a left foot fracture 
noted on VA examination in November 1995 together with the 
assertions of a left foot/arch fracture incurred in a crash 
landing are certainly consistent with the circumstances, 
conditions, or hardships of combat air service.  Therefore, 
as contended at the hearing, the provisions of 38 U.S.C.A. § 
1154(b) concerning veterans engaged in combat with the enemy 
apply.

The United States Court for the Federal Circuit (Federal 
Circuit) examined 38 U.S.C.A. § 1154(b) in Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996). The Federal Circuit found that 
38 U.S.C.A. § 1154(b) did not create a statutory presumption 
that a combat veteran's alleged disease or injury was 
service-connected, but it lightened the burden of a veteran 
who seeks benefits for an allegedly service-connected disease 
or injury.  The statute sets forth a three-step sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the statute.  
First, it must be determined whether there is "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such disease or injury." Second, it must be determined 
whether the evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  If these two 
inquiries are met, the Secretary "shall accept" the veteran's 
evidence as "sufficient proof of service-connection," even if 
no official record of such incurrence exists.  Thus, if a 
veteran satisfies both of these inquiries mandated by 
statute, a factual presumption arises that the alleged injury 
or disease is service-connected.

The Federal Circuit then stated that this presumption is 
rebuttable.  The VA may rebut the presumption by presenting 
"clear and convincing evidence to the contrary."  The Federal 
Circuit found that satisfactory evidence means credible 
evidence and if a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in combat, there is 
satisfactory evidence to satisfy the first requirement of 38 
U.S.C.A. 
§ 1154(b).  In addition, the Federal Circuit found that the 
second inquiry did not require the weighing of the veteran's 
evidence with contrary evidence.  It is only at the third 
step (if the VA seeks to rebut the presumption of service 
connection) that evidence contrary to the veteran's claim of 
service connection comes into play.

At this stage, evidence to the contrary to the veteran's 
claim must be considered. While there is no official record 
of the March 1945 crash landing in which, accepting his 
assertions as establishing an injury to his left foot in 
accordance with 38 U.S.C.A. § 1154, the Board points out that 
the service medical records regarding his first period of 
service including SGO records and, most significantly, his 
examination for separation from active duty are entirely 
silent for any complaint or finding of a left foot/arch 
abnormality, however classified, which is unlikely given the 
magnitude of the severity of his claimed left foot injury.  
In fact, a clinical evaluation of the left foot at separation 
from service including inspection of the bones, joints, 
muscles and skin was normal.  Importantly, the Board notes 
that at the time of the separation examination in July 1945, 
a time more proximate with the alleged left foot 
crush/fracture injury than when he first filed his present 
claim in 1995, the veteran denied any medical history of 
orthopedic problems.  

Although the veteran's service medical records for his second 
period of active duty are unavailable for the most part, the 
Board notes that by his own admission they would not have 
revealed any relevant findings to support his claim.  Again, 
it is important to note that despite the magnitude of the 
severity of the claimed crush/fracture injury of the left 
foot/arch to include insertion of a surgical pin during his 
first period of service, he has conceded the fact that he had 
no real problems with his left foot during his second period 
of service nor did he receive any pertinent treatment at that 
time.  The Board is otherwise unable to speculate as to what 
the missing records might or might not have revealed.  
Significantly, the Board notes that the available physical 
examination report in September 1951 continued to show 
nothing other than the presence of a normal left foot.  No 
pertinent medical history reported.  

Moreover, the Board points out as evidence contrary to the 
claim of incurrence of a chronic left foot/arch disability in 
1945 the fact that despite the described severity of his 
claimed crush/fracture injury of the left foot/arch to 
include insertion of a surgical pin in 1945, the veteran has 
conceded the fact that for over 40 years following separation 
from active service, he never had had any significant 
problems with his left foot nor had sought any left foot 
treatment.  He noted that in 1995, he decided to first file a 
claim of service connection for current left foot symptoms 
because he felt they must be in some way related to the 1945 
injury he recalled having in service.  

Additional evidence to the contrary consists of a crucial X-
ray report of the left foot undertaken on VA examination in 
November 1995.  The X-ray findings were absent any evidence 
of a fracture site or the presence of a surgical pin; it is 
noted that he has not claimed the surgical pin was ever 
removed. 

Importantly, the Board notes that the stated purpose of the 
November 1995 examination was to focus on the identification 
of residuals of a fracture of the left foot/arch which the 
veteran had claimed were service incurred.  However, an 
objective examination of the left foot only revealed 
incidental findings characterized as degenerative changes of 
the first metatarsophalangeal joint with medial translocation 
of the phalanges and prominent hallux valgus deformity which 
were not associated with the veteran's claimed inservice left 
foot crush/fracture. Neither the radiologist nor the examiner 
related the incidental finding to the alleged fracture.  
Clearly, the pertinent final diagnosis merely referring to 
residuals of a fracture of the left foot was solely based on 
history as provided by the veteran, especially in the absence 
of supporting objective findings including X-rays.  
Therefore, the Board cannot accept the diagnosis as competent 
medical evidence of an etiologic relationship or nexus 
between any current left foot abnormalities and injuries in 
service.

The joint motion primarily finds error in the Board's failure 
to address certain discrepancies in the record.  The Board 
concedes that it erroneously stated that the veteran 
testified that he had been hospitalized for several weeks as 
a result of his injuries; the veteran actually testified that 
he had been treated in the dispensary, and the history of 
several weeks' hospitalization was given in the November 1995 
VA examination report which also reported that the injuries 
were to his right leg and foot.  The Board believes that the 
reference to right leg and foot fractures was in error and 
was meant to refer to the left leg and foot since the 
examination specifically was to evaluate the left leg and 
foot.  Even with that assumption, the fact remains that his 
testimony was not consistent with the history he gave on VA 
examination.  The Board finds it highly unlikely that an 
injury so severe as to require 6 weeks' hospitalization would 
have been forgotten, ignored or denied on the separation 
examination in July 1945, approximately 4 months after the 
occurrence of the injury.  In accordance with 38 U.S.C.A. 
§ 1154(b), the Board accepts that the veteran's testimony 
establishes the occurrence of some injury to the left foot 
and that he received treatment in the dispensary for such 
injury.  However, he is still not competent to provide the 
required nexus between an inservice injury and any current 
foot disability; this requires competent medical opinion.  
Moreover, the Board finds that the discrepancies in the 
history given on the VA examination and that given in his 
more recent testimony do not alter or in any significant 
manner affect the outcome of this decision.  Additionally, 
the discrepancy noted in the joint remand between the history 
of leg fracture, right or left, given on the VA examination 
and the denial of a left leg fracture during his hearing 
testimony is irrelevant because the issue for consideration 
in this appeal concerns the left foot, not the leg.

The lack of any indication of residuals of the injuries the 
veteran currently describes as being significant, warranting 
invasive surgery with insertion of a surgical pin, clearly 
rebuts his claim that his current left foot disability is a 
residual of an injury in service.  Rather, a longitudinal 
review of the record demonstrates that any left foot/arch 
injury sustained during service was not more than an acute 
and transitory event and completely resolved therein without 
underlying identifiable chronic residuals demonstrated on 
examination at separation from service.  There is no 
competent medical evidence supporting an etiologic 
relationship or link between any present left foot/arch 
abnormality including hallux valgus deformity with 
degenerative changes as first objectively demonstrated more 
than 40 years following final separation from active duty 
with any incident in service or chronic residuals thereof.

In summary, the preponderance of the evidence is negative and 
against the veteran's claim that the left foot/arch 
disability, as first demonstrated in 1995 had its onset 
during service.

Although the RO denied the claim on the basis that it was not 
well grounded, the Board has found that it is well grounded, 
but has nevertheless, denied it after a complete review of 
the evidence.  There is no prejudice to the veteran resulting 
from the difference in the basis for the denial by the RO and 
the Board, and remand of the issue is not warranted.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).






ORDER

Entitlement to service connection for a left foot disability 
including residuals of a fracture of the left arch is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

